Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) with the addition of barasertib as the elected Aurora Kinase inhibitor specie, Dexamethasone as the elected glucocorticoid species, and Pediatric B-ALL as the elected hematologic malignancy specie in the reply filed on 11/04/2020 is acknowledged.
Claims 3, 4, 6, 7, 10-14, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie/invention, there being no allowable generic or linking claim. 

Claim Status
 Claims 1-19 and 49 are pending. Claims 20-48 and 50-56 are canceled. Claims 3, 4, 6, 7, 10-14, and 19 are withdrawn. Claims 1, 2, 5, 8, 9, 15-18, and 49 are examined in accordance to the elected species. 
Priority
This application is the U.S. national phase of PCT Application No. PCT/US2018/033412 filed May 18. 2018, which claims the benefit of U.S. Provisional Application No. 62/508,233 filed May 18, 2017. The effective filling date is May 18, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2020 & 04/09/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1, 5, 8, 9, 16-18, and  49 are rejected under 35 U.S.C. 103 as being un-patentable over Jackson et al., British Journal of Haematology, January 5, 2016, 173, 13-24 in view of Reiman et al., Blood 2006 108 (11) 847 and Hartsink-Segers et al. Leukemia 2013 27, 560-568.
Jackson et al. teaches the use of dexamethasone for treating childhood acute lymphoblastic leukemia. Despite playing a role in the improved survival of ALL over several decades, intensification of dexamethasone therapy has also contributed to the increased toxicity with treatment, which is now seen to be at unacceptable levels given the favourable disease prognosis. Therefore the focus for treatment is now shifting towards reducing toxicity whilst maintaining current survival rates, see abstract. Moreover, Jackson et al. teaches the synthetic glucocorticoids (GC), dexamethasone and prednisolone, are key drugs used in the treatment of ALL due to their ability to speciﬁcally induce apoptosis in immature lymphoid cells, an effect mediated by the glucocorticoid receptor (GR), see page 13, right col, second para. childhood acute lymphoblastic leukemia encompasses B-lineage. Furthermore, Jackson et al. teaches this stratiﬁcation approach is only applicable to patients who are highly sensitive to dexamethasone. In the case of patients with reduced sensitivity and/or resistance, there are 
Jackson et al. does not teach barasertib (the elected Aurora kinase B inhibitor. 
Reinam et al. teaches Aurora A, B and C kinases are ubiquitously expressed in both myeloma cell lines and myeloma bone marrow plasma cells. In all five myeloma cell lines tested, and in myeloma bone marrow plasma cells from two patients, both VE-465 and AZD1152 induce apoptosis and myeloma cell killing at nanomolar concentrations, to varying degrees. while AZD1152 is known to inhibit Aurora B and C more selectively than Aurora A. Despite these differences in activity, both compounds have comparable pre-clinical efficacy against myeloma. Both drugs show additive effects on killing of cell lines and primary myeloma cells when combined with dexamethasone, even in dexamethasone-resistant cells. Anti-myeloma activity was seen with single agent Aurora kinase inhibition in the murine model, at well tolerated doses, see Abstract. 
Hartsink-Segers et al. teaches the effects of targeting the mitotic regulators aurora kinase A and B in pediatric acute lymphoblastic leukemia (ALL) and acute myeloid leukemia (AML). Both kinases were overexpressed in ALL and AML patients. inhibition of aurora B, more than aurora A, with AZD1152-HQPA aka barasertib has an antiproliferative and pro-apoptotic effect on acute leukemia cells, indicating that particularly targeting aurora B may offer a new strategy to treat pediatric ALL and AML, see Abstract. Moreover, Hartsink-Segers et al. teaches 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the method disclosed by Jackson et al. with the method set forth by Hartsink-Segers et al. because each is taught by the prior art to be useful for the same purpose (i.e., treating childhood acute lymphoblastic leukemia) to meet the method of claim 1, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) or alternatively to use the method taught by Hartsink-Segers et al. to treat childhood acute lymphoblastic leukemia in patient undergoing dexamethasone therapy for the treatment of ALL wherein said therapy have reduced sensitivity and/or resistance because baraertib is known to be effective in killing cancer cells that express Aurora B kinase such as MM as taught by Reinam et al. to meet claim 15. A  person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together. Additionally, a person of ordinary skill in the art would reasonably expect the method of Hartsink-Segers et al.to be effective for effectively treating dexamethasone-resistant ALL and having reduced toxicity. 
With respect to the limitations of claims 16 and 17, said limitations appear to be the intended outcome of the method step. Since the claimed method is obvious over the combined teaching of the cited references said intended outcome is necessarily present absent evidence to the contrary. 
s 2 and 15 are rejected under 35 U.S.C. 103 as being un-patentable over Jackson et al., British Journal of Haematology, January 5, 2016, 173, 13-24 in view of Reiman et al., Blood 2006 108 (11) 847 and Hartsink-Segers et al. Leukemia 2013 27, 560-568 as applied to claims 1, 5, 8, 9, 16-18, and  49 in further view of Feng et al. Journal of Hematology & Oncology (2016) 9:24. 
The teachings of Jackson et al., Reiman et al., and Hartsink-Segers et al. are discussed above. 
Jackson et al., Reiman et al., and Hartsink-Segers et al. collectively do not teach demethylase inhibitor. 
Feng et al. teaches the use of lysine-specific demethylase 1 inhibitor for treating mixed lineage leukemia translocation genes which is found in 75% infant and 10% adult acute leukemia, see Abstract. Feng et al. teaches acute leukemia includes acute lymphoblastic leukemia ALL and acute myeloid leukemia AML, see page 1, left col, first para. Moreover, Feng et al. teaches LSD1 inhibitors exhibit potent antileukemia activity, See page 2, right col, third para. Since LSD1 inhibitors exhibit potent antileukemia activity, one would expect LSD1 inhibitors to treat childhood B lineage acute lymphoblastic leukemia. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the method disclosed by Feng et al. with the method set forth by Jackson et al., Reiman et al., and Hartsink-Segers et al. because each is taught by the prior art to be useful for the same purpose (i.e., treating childhood acute lymphoblastic leukemia) to meet the method of claim 1, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). A  person of ordinary skill in the art would reasonably have expected to be 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JEAN P CORNET/Primary Examiner, Art Unit 1628